Illinois Official Reports

                                          Appellate Court



                             Brunton v. Kruger, 2014 IL App (4th) 130421



Appellate Court              JUNE BRUNTON, Petitioner-Appellee, v. ROBERT KRUGER, as
Caption                      Trustee of the Helen P. Kruger Trust Dated December 7, 2005, as
                             Trustee of the Gordon J. Kruger Trust Dated December 7, 2005, as
                             Executor of the Helen P. Kruger Estate, as Executor of the Gordon J.
                             Kruger Estate, and Individually; DAVID G. KRUGER; GORDON J.
                             KRUGER, a/k/a James Kruger; MARY B. KRUGER, a/k/a Mary I.
                             Kruger; DEBRA J. KRUGER; CLINT S. KRUGER; BRIAN D.
                             KRUGER; and UNKNOWN DESCENDANTS OF ROBERT
                             KRUGER AND DAVID KRUGER, Respondents-Appellees, and
                             MATTHEW F. TIBBLE, Contemnor-Appellant.



District & No.               Fourth District
                             Docket No. 4-13-0421

Filed                        March 27, 2014

Held                         An accounting firm could not claim the accountant-client privilege
(Note: This syllabus         where petitioner, who did not benefit from her deceased parents’ trust
constitutes no part of the   created by the accounting firm, sought access to estate-planning
opinion of the court but     documents because, even though estate planning falls under the
has been prepared by the     accountant-client privilege, the testamentary exception exists because
Reporter of Decisions        here the benefit of disclosure outweighs the injury to the accountant-
for the convenience of       client relationship and the client’s successors, as current holders of the
the reader.)                 privilege, had waived the privilege for the benefit of the estate.



Decision Under               Appeal from the Circuit Court of McLean County, Nos. 11-P-113,
Review                       11-P-245; the Hon. Elizabeth A. Robb, Judge, presiding.



Judgment                     Affirmed in part and vacated in part.
     Counsel on                Robert Marc Chemers (argued), Richard M. Waris, Matthew F.
     Appeal                    Tibble, and Philip G. Brandt, all of Pretzel & Stouffer, Chtrd., of
                               Chicago, for appellant.

                               Mercer Turner (argued), of Law Office of Mercer Turner, P.C., of
                               Bloomington, and Darrell E. Dies (argued), of Eureka, for appellees.




     Panel                     PRESIDING JUSTICE APPLETON delivered the judgment of the
                               court, with opinion.
                               Justices Pope and Knecht concurred in the judgment and opinion.




                                                OPINION

¶1         An attorney, Matthew F. Tibble, appeals from an order in which the trial court, at his own
       request, found him to be in direct civil contempt of court and fined him $100 for refusing to
       comply with a discovery order. Tibble did not really treat the court with contempt (as the court
       understood, for it found his refusal to be “non-contumacious”). Rather, the contempt finding
       was merely a procedural device; without it, he could not have appealed. See Reda v. Advocate
       Health Care, 199 Ill. 2d 47, 54 (2002).
¶2         Essentially, Tibble is taking this stand on behalf of his client, an accounting firm, Striegel,
       Knobloch & Company (Striegel). The discovery order requires Striegel to turn over to
       petitioner, June Brunton, any documents having to do with estate planning services Striegel
       provided for her parents, Helen P. Kruger and Gordon J. Kruger, who are now deceased.
       Striegel believes, however, that the accountant-client privilege in section 27 of the Illinois
       Public Accounting Act (225 ILCS 450/27 (West 2012)) protects those documents from
       disclosure in a judicial proceeding. The cases interpreting this statute are rather scarce.
¶3         We conclude, in our de novo review (see Reda, 199 Ill. 2d at 54), that there is a
       testamentary exception to section 27, as there is to the attorney-client privilege, and that the
       exception applies to this case, in which Brunton challenges her mother’s will. We further hold
       that, apart from the testamentary exception, the personal representative and heirs of Helen
       Kruger can waive the privilege in the interest of her estate–and that they have done so.
       Therefore, we affirm the discovery order of April 11, 2013, but we vacate the contempt order,
       considering that Tibble has acted in good faith. See Hyams v. Evanston Hospital, 225 Ill. App.
3d 253, 259 (1992).

¶4                                         I. BACKGROUND
¶5         As we said, Striegel is an accounting firm, and Helen and Gordon Kruger were its clients.
       Striegel helped them with their estate planning, and to that end, they gave confidential
       information to Striegel: information about their family, income, assets, and estate planning


                                                    -2-
       goals. On December 7, 2005, Helen and Gordon Kruger implemented the estate plan by
       executing two wills and two trusts: a will and a trust for each of them.
¶6         Helen Kruger died on July 30, 2009, and Gordon Kruger died on February 10, 2011. They
       were survived by a daughter, June Brunton, and three sons: Robert T. Kruger, David G.
       Kruger, and James J. Kruger. (It appears from the caption that James J. Kruger’s real name is
       Gordon J. Kruger, but apparently he goes by James, and we will call him James to distinguish
       him from his father.)
¶7         On May 17, 2011, the trial court admitted Helen Kruger’s will to probate. The will named
       the oldest son, Robert Kruger, as her personal representative. The second section of the will
       bequeathed all her tangible personal property to her spouse, and the third section bequeathed
       the residue of her estate in accordance with the terms of the trusts.
¶8         The trust of Helen Kruger provided that, when she and her spouse died, all of the shares of
       stock in their farm, K-Farms, Inc., would be distributed to Robert Kruger and that any
       remaining trust property would be distributed among the sons equally. In both of their trusts,
       Helen and Gordon Kruger said they were “mindful” of their daughter, June Brunton, but they
       were “making no provision for her under this Instrument for the reason that [they had]
       provided for her by other means.”
¶9         On September 14, 2011, Brunton filed a petition contesting the will and trust of Helen
       Kruger. In her petition, she alleged that Helen Kruger had a diminished mental capacity at the
       time she executed the trust and that she had executed the trust under the undue influence of
       Robert Kruger and his spouse, Debra Kruger.
¶ 10       On November 23, 2011, Brunton issued subpoenas to Dennis Knobloch, a certified public
       accountant (CPA) at Striegel, requesting any documents having to do with the estate planning
       services Striegel had performed for Helen and Gordon Kruger. The subpoenas also sought
       federal tax documents: gift tax returns, estate tax returns, and income tax returns.
¶ 11       The respondents in this case, the parties defending Helen Kruger’s will and trust, are her
       and Gordon Kruger’s sons as well as several other Krugers, presumably grandchildren. On
       October 18, 2011, respondents issued a deposition subpoena to Knobloch, in which they
       requested the same documents Brunton had requested in her subpoenas.
¶ 12       On October 26, 2011, another CPA at Striegel, Danny Kiedaisch, complied with
       respondents’ subpoena, turning over to them all the documents relating to the estate planning
       services. Striegel, however, did not provide those documents to Brunton. She filed a motion to
       compel compliance with her subpoenas of November 23, 2011. In response, Striegel invoked
       the accountant-client privilege in section 27 (225 ILCS 450/27 (West 2012)).
¶ 13       On December 7, 2012, the trial court ordered Striegel to produce the tax documents to
       Brunton. But the court held the estate planning documents to be privileged under section 27
       and accordingly refused to compel the production of them. Striegel complied with the court’s
       order, turning over to Brunton the tax documents but withholding from her the estate planning
       documents.
¶ 14       On February 14, 2013, Brunton issued deposition subpoenas to Kiedaisch as well as to an
       employee of Striegel who was not a CPA, Pamela Wissmiller. In these subpoenas, Brunton
       requested the production of estate planning documents the trial court previously held were
       privileged. The depositions were scheduled for March 19, 2013.
¶ 15       On February 27, 2013, Striegel filed an amended motion to quash the subpoenas, again
       invoking the privilege in section 27.
                                                  -3-
¶ 16       On March 21, 2013, respondents filed a memorandum requesting the trial court to deny
       Striegel’s motion to quash Brunton’s deposition subpoenas of February 14, 2013, and also to
       compel Striegel to produce to her all the documents she requested in her original subpoena of
       November 23, 2011.
¶ 17       In a hearing on April 11, 2013, the trial court again found the accountant-client privilege to
       be applicable, but this time, the court held that the doctrine of waiver overcame the privilege
       because Striegel already had provided respondents all the documents that Brunton sought in
       her deposition subpoenas of February 14, 2013, including the estate planning documents.
       When Striegel’s attorney, Matthew Tibble, requested the court to clarify the scope and extent
       of the waiver, the court responded that the privilege was waived as to all the documents
       Striegel previously provided to respondents.
¶ 18       In addition to waiver, the trial court found a testamentary exception to the
       accountant-client privilege. The court explained:
                   “But I also want to say that in the context of this type of a legal action that if you
               look at [In re October 1985 Grand Jury No. 746, 124 Ill. 2d 466 (1988),] which was the
               Supreme Court case I believe that talked about carving out exceptions to *** the
               accountant privilege that can be asserted, the fourth prong of that test or that condition
               is that the injury inured by disclosure must be greater than the benefit gained for a
               correct disposal of litigation.
                   And when you go back to what this case is and we know that one of the three
               advisors is now deceased and a second–that being Mr. Striegel–that the second advisor,
               Mr. Fleming (and the Krugers attorney who prepared the Krugers Wills and Trusts) is
               probably not competent, and we really are trying to get to what happened, what is the
               truth, that is a truth-seeking forum, I think that that all the more supports the Court’s
               ruling that the information sought in the Subpoena must be disclosed and that the
               privilege cannot be asserted in this type of an action when the donative and
               testamentary intent of the clients are involved here.”
¶ 19       The trial court further found that any information Helen and Gordon Kruger had given to
       Wissmiller fell outside the accountant-client privilege because Wissmiller was not a CPA.
¶ 20       Therefore, on April 11, 2013, the trial court entered an order denying Striegel’s motion to
       quash Brunton’s deposition subpoenas of February 14, 2013, and the court scheduled a status
       hearing for May 9, 2013.
¶ 21       In the status hearing, Tibble informed the trial court that, instead of complying with the
       court’s discovery order of April 11, 2013, Striegel wished to have the appellate court consider
       the question of whether section 27 (225 ILCS 450/27 (West 2012)) privileged the estate
       planning documents from disclosure. Merely for the purpose of creating an appealable order,
       he requested the court to hold him in civil contempt for his noncontumacious refusal to comply
       with the discovery order. Accordingly, the court found Tibble “in direct civil contempt of [the]
       Court for [his] non-contumacious refusal to comply with [the] Court’s April 11 Order,” and the
       court fined him $100. The court, however, stayed execution of the contempt order and also
       stayed execution of the discovery order of April 11, 2013, pending an appeal of those orders.
¶ 22       This appeal followed.


¶ 23                                          II. ANALYSIS
                                                   -4-
¶ 24                                    A. The Scope of the Privilege
¶ 25                1. The Types of Accountancy Activities to Which the Privilege Applies
¶ 26       Section 27 of the Illinois Public Accounting Act provides: “A licensed or registered
       certified public accountant shall not be required by any court to divulge information or
       evidence which has been obtained by him in his confidential capacity as a licensed or
       registered certified public accountant. This Section shall not apply to any investigation or
       hearing undertaken pursuant to this Act.” 225 ILCS 450/27 (West 2012).
¶ 27       In PepsiCo, Inc. v. Baird, Kurtz & Dobson LLP, 305 F.3d 813, 816 (8th Cir. 2002), the
       Eighth Circuit interpreted section 27 as privileging only information the CPA obtained when
       auditing a financial statement. Noting that the Supreme Court had directed courts to construe
       privileges narrowly (id.), the Eighth Circuit said:
                    “We conclude that a narrow construction of § [27], read in conjunction with § [8],
                mandates a distinction between protected accounting services involving opinions on
                financial statements and unprotected nonfinancial consulting services. ***
                    Relying primarily on the client’s reasonable expectations of confidentiality would
                cloak far too many reports and records with the armor of privilege. Most clients
                reasonably expect the accountant will keep virtually all of their business and personal
                records secret. A narrow reading of the Illinois accountant-client privilege dictates that
                the confidential reports must also arise from accounting services involving opinions on
                financial statements.” Id.
¶ 28       At the time the Eighth Circuit reached this conclusion that the accountant-client privilege
       covered only information the CPA obtained when auditing a financial statement, section 8 of
       the Illinois Public Accounting Act (225 ILCS 450/8 (West 2002)) provided as follows:
                    “§ 8. Practicing as public accountant. Persons, either individually, as members of a
                partnership or limited liability company, or as officers of a corporation, who sign, affix
                or associate their names or any trade or assumed names used by them in a profession or
                business to any report expressing or disclaiming an opinion on a financial statement
                based on an audit or examination of that statement, or expressing assurance on a
                financial statement, shall be deemed to be in practice as public accountants within the
                meaning and intent of this Act.”
¶ 29       By comparing section 27 with section 8, the Eighth Circuit appeared to reason that if a
       CPA received information in a context other than the audit or examination of a financial
       statement, the CPA would not be “in practice as [a] public accountant[ ]” (id.) and hence the
       information would not be “obtained by him in his confidential capacity as a public accountant”
       (225 ILCS 450/27 (West 2002)). See PepsiCo, 305 F.3d at 816 (“read[ing]” section 27 “in
       conjunction with” section 8). The trouble with this reasoning is that often, if not most of the
       time, certified financial statements are intended to be read by third parties, most notably
       investors and regulators. It would be illogical to require CPAs to maintain the confidentiality
       of information they obtained in their audit of a financial statement if such information was
       destined to be used in their publicly disseminated opinion regarding the financial statement.
¶ 30       Nevertheless, Brunton shares the Eighth Circuit’s view that section 27 covers only
       information that CPAs obtain when auditing a financial statement, and she argues that a new
       section of the Illinois Public Accounting Act, section 8.05 (Pub. Act 98-254, § 10 (eff. Aug. 9,
       2013) (adding 225 ILCS 450/8.05)), confirms the smallness of section 27’s coverage. Tibble
       objects that section 8.05 did not become effective until August 9, 2013, several months after

                                                    -5-
       the contempt order from which he appeals. It makes no difference. An evidentiary privilege is
       merely a procedural rule of evidence; it confers no substantive right. McDonald’s Corp. v.
       Levine, 108 Ill. App. 3d 732, 744 (1982). This appeal is about an evidentiary privilege, nothing
       more. Applying section 8.05 to this case would impair no substantive right any of the parties
       had when they acted. See Commonwealth Edison Co. v. Will County Collector, 196 Ill. 2d 27,
       38 (2001). Nor would section 8.05 increase any party’s liability for past conduct. See id. Nor
       would it impose upon Tibble and Striegel any duty of confidentiality they do not embrace
       already. See id. In fact, as we will explain, section 8.05 favors their view of the scope of section
       27 more than Brunton’s view.
¶ 31        Brunton reasons that the purpose of the Illinois Public Accounting Act (225 ILCS 450/0.01
       to 32 (West 2012)) is to enhance the dependability of financial statements by allowing only
       capable and well-trained persons to prepare, audit, or examine financial statements and issue
       reports on them. See 225 ILCS 450/0.02(c) (West 2012). She notes that, under section
       8.05(b)(3) (Pub. Act 98-254, § 10 (eff. Aug. 9, 2013)), one need not be a CPA to provide a
       number of services that she describes as “private accounting” as opposed to “public
       accounting”–for example, estate planning, general business consulting, or the preparation of
       tax returns–but that, under section 8.05(b)(1), one must be a CPA to issue “any report
       expressing an assurance on a financial statement or disclaiming an opinion on a financial
       statement based on an audit or examination of that statement or to express assurance on a
       financial statement” (Pub. Act 98-254, § 10 (eff. Aug. 9, 2013)). Because the certification of
       financial statements is reserved for CPAs and because one need not be a CPA to do estate
       planning (Pub. Act 98-254, § 10 (eff. Aug. 9, 2013) (adding 225 ILCS 450/8.05(b)(1), (3))),
       Brunton concludes that any information or evidence that Striegel obtained when doing estate
       planning for Helen and Gordon Kruger is not “information or evidence which has been
       obtained by him in his confidential capacity as a licensed or registered certified public
       accountant” (225 ILCS 450/27 (West 2012)).
¶ 32        It is common knowledge, though, that auditing financial statements is not the only service
       that CPAs offer to the public–even though they alone are allowed to perform that particular
       service (Pub. Act 98-254, § 10 (eff. Aug. 9, 2013)). They also perform other “services
       involving the use of [their] professional skills or competencies.” Pub. Act 98-254, § 10 (eff.
       Aug. 9, 2013). “Accountancy activities *** performed by a CPA[ ] includ[e] *** accounting,
       management, financial or consulting services, compilations, internal audit, preparation of tax
       returns, furnishing advice on tax matters, bookkeeping, or representations of taxpayers ***.”
       Id. When performing those “[a]ccountancy activities,” a CPA could obtain “information or
       evidence *** in his confidential capacity as a licensed or registered certified public
       accountant.” 225 ILCS 450/27 (West 2012). Estate planning could involve “financial or
       consulting services” and “furnishing advice on tax matters.” Pub. Act 98-254, § 10 (eff. Aug.
       9, 2013).
¶ 33        In short, auditing financial statements is only one of the “[a]ccountancy activities ***
       performed by a CPA.” Pub. Act 98-254, § 10 (eff. Aug. 9, 2013). Estate planning is another
       such activity. There is no reason to suppose that in section 27, the legislature was concerned
       with confidentiality only when a CPA performed one of the many “[a]ccountancy activities”
       the statute recognizes a CPA as performing, namely, auditing a financial statement. Since the
       legislature chose to create a privilege applicable to information or evidence obtained by a CPA,
       it is unclear why the legislature would care about confidentiality when the CPA audited a


                                                    -6-
       financial statement but would not care about confidentiality when the CPA helped a client with
       estate planning.
¶ 34       Granted, “any privilege should be narrowly limited to the extent necessary to achieve its
       desired purpose,” but limiting the scope of the privilege to information the CPA obtains while
       auditing financial statements would cause section 27 to fall short of its evident purpose. Marsh
       v. Lake Forest Hospital, 166 Ill. App. 3d 70, 76 (1988). The purpose of the accountant-client
       privilege is to free clients from the concern that what they tell their CPAs will be disclosed in
       future litigation, thereby enabling clients to feel at liberty to consult and communicate with
       CPAs fully, without inhibition, and in turn enabling CPAs to render the best possible service.
       Grand Jury, 124 Ill. 2d at 476; Federal Insurance Co. v. Arthur Anderson & Co., 816 S.W.2d
328, 331 (Tenn. 1991). Estate planning is an activity in which the client would feel the need for
       confidentiality (see Hitt v. Stephens, 285 Ill. App. 3d 713, 718 (1997)), probably more so than
       in the audit of a financial statement, considering that audit reports often are incorporated into
       annual reports. We conclude, therefore, that information or evidence a CPA receives while
       assisting a client with estate planning is subject to the privilege in section 27 if the CPA
       received the information or evidence in confidence.

¶ 35                                       2. Agents of the CPA
¶ 36       Respondents argue that, according to the plain terms of section 27, only “[a] licensed or
       registered certified public accountant shall not be required by any court to divulge information
       or evidence which has been obtained by him in his confidential capacity.” (Emphasis added.)
       225 ILCS 450/27 (West 2012). They argue that because Wissmiller, an employee of Striegel,
       was not a licensed or registered CPA, any information or evidence that Helen and Gordon
       Kruger gave to Wissmiller is unprivileged.
¶ 37       The legislature must have anticipated, though, that CPAs would employ support staff and
       that the support staff would be privy to client communications. “ ‘[S]trict construction’ ” of a
       privilege “is not synonymous with a cramped or unreasonably narrow construction.” Khan v.
       BDO Seidman, LLP, 408 Ill. App. 3d 564, 612 (2011), aff’d, 2012 IL 112219. It would be
       unreasonable to interpret section 27 as barring the disclosure of information the client gave the
       CPA directly but allowing the disclosure of information the client gave the CPA indirectly,
       through the CPA’s employee. The supreme court has compared the accountant-client privilege
       to the attorney-client privilege (Grand Jury, 124 Ill. 2d at 476), and it has held that the
       attorney-client privilege protects communications by the client to the attorney’s agents (People
       v. Knippenberg, 66 Ill. 2d 276, 283 (1977)). See also Boettcher v. Fournie Farms, Inc., 243 Ill.
       App. 3d 940, 945 (1993). “ ‘The assistance of these agents being indispensable to [the
       attorney’s] work and the communications of the client being often necessarily committed to
       them by the attorney or by the client himself, the privilege must include all the persons who act
       as the attorney’s agents.’ ” Knippenberg, 66 Ill. 2d at 283-84 (quoting 8 John H. Wigmore,
       Evidence § 2301, at 583 (McNaughton rev. ed. 1961)). Because that rationale applies equally
       to CPAs, we interpret section 27 as forbidding courts to compel the disclosure of confidential
       communications a client makes to non-CPA employees or agents of CPAs when the client is
       obtaining accounting services.


¶ 38                                 B. The Holder of the Privilege

                                                   -7-
¶ 39       Citing People v. Continental Illinois National Bank & Trust Co. of Chicago, 360 Ill. 454,
       458 (1935), Brunton argues that Robert Kruger, in his capacity as the personal representative
       of Helen and Gordon Kruger, has waived the accountant-client privilege. Also, Brunton and
       respondents argue that, under the testamentary exception, the accountant-client privilege “does
       not apply to a communication relevant to an issue between parties who claim through the same
       deceased client” (internal quotation marks omitted) (Lamb v. Lamb, 124 Ill. App. 3d 687, 693
       (1984)).
¶ 40       Tibble counters that, when invoking waiver and the testamentary exception, Brunton and
       respondents mistakenly assume that the clients and their successors are the holders of the
       accountant-client privilege whereas the holder of the privilege actually is the CPA. In support
       of his argument that the CPA is the holder of the accountant-client privilege, Tibble cites
       United States v. Balistrieri, 403 F.2d 472 (7th Cir. 1968), vacated on other grounds, 395 U.S.
710 (1969), Western Employers Insurance Co. v. Merit Insurance Co., 492 F. Supp. 53, 55
       (N.D. Ill. 1979), and Dorfman v. Rombs, 218 F. Supp. 905, 907 (N.D. Ill. 1963).
¶ 41       We disagree with those federal decisions. Balistrieri and Western rely ultimately on
       Dorfman (Balistrieri, 403 F.2d at 481; Western, 492 F. Supp. at 55), and we are unconvinced
       by the reasoning in Dorfman. In Dorfman, the court reasoned that because the version of
       section 27 in effect at that time “[did] not even mention the term [‘]client,[’] ” the legislature
       created not an “accountant client” privilege but “an accountant privilege, a privilege whose
       benefit was to inure to, and which could only be claimed by, an accountant.” Dorfman, 218 F.
       Supp. at 907. Thus, according to Dorfman, only an accountant could claim the privilege; a
       client could not do so. Id.
¶ 42       Admittedly, section 27, even in its present form, does not mention the term “client”
       whereas it does mention the term “certified public accountant.” 225 ILCS 450/27 (West 2012).
       Nevertheless, it strikes us as rather simplistic to reason that, ergo, the CPA rather than the
       client is the intended holder of the privilege. Section 27 does not exist for the benefit of CPAs;
       it exists for the benefit of clients, to encourage them to make full disclosures to their CPAs.
       Grand Jury, 124 Ill. 2d at 476; First Community Bank & Trust v. Kelley, Hardesty, Smith &
       Co., 663 N.E.2d 218, 222 (Ind. Ct. App. 1996) (“The accountant’s duty of confidentiality is
       based solely on the intrinsic value of confidentiality to the client.”). The holder of a privilege is
       “the person whose consultation and communication are to be encouraged.” Edward J.
       Imwinkelried, The New Wigmore: Evidentiary Privileges § 6.5.1(a)(2) (2014). “[I]n the case
       of the accountant-client privilege, *** the holder is the client ***.” Id. (citing First
       Community, 663 N.E.2d at 222, and Federal Insurance Co. v. Arthur Anderson & Co., 816
S.W.2d 328, 329-30 (Tenn. 1991)). Cf. Maleski v. Corporate Life Insurance Co., 646 A.2d 1, 4
       (Pa. Commw. Ct. 1994) (“The purpose of the attorney-client privilege is to benefit the client,
       and accordingly, the client is the holder of the privilege.”).
¶ 43       Both Indiana and Tennessee enacted accountant-client confidentiality statutes similar to
       section 27, and like section 27, their statutes did not explicitly mention the “client.” See
       Federal Insurance, 816 S.W.2d at 329-30 (quoting Tenn. Code Ann. § 62-1-116); Ernst &
       Ernst v. Underwriters National Assurance Co., 381 N.E.2d 897, 899 (Ind. Ct. App. 1978)
       (quoting Ind. Code § 25-2-1-23 (1971)). Nevertheless, courts in Tennessee and Indiana held
       that the client, not the accountant, was the holder of the privilege those statutes created.
       Federal Insurance, 816 S.W.2d at 331; First Community, 663 N.E.2d at 222; Ernst, 381
N.E.2d at 899. We likewise hold that the client, not the CPA, is the holder of the privilege that

                                                     -8-
       section 27 creates.

¶ 44                                   C. The Testamentary Exception
¶ 45       Tibble seems to admit that the privilege in section 27 is not absolute (“Contemnor does not
       claim that the privilege creates an ‘absolute civil bar’ ”). Indeed, the supreme court implied in
       Grand Jury that the privilege must give way if “ ‘[t]he injury that would inure to the relation by
       the disclosure of the communications’ ” would be less than “ ‘the benefit thereby gained for the
       correct disposal of litigation.’ ” (Emphases in original.) Grand Jury, 124 Ill. 2d at 475 (quoting
       Wigmore, supra § 2285, at 527).
¶ 46       In a will contest, the benefit of disclosure outweighs any injury to the relationship between
       CPAs and their clients. See Lamb, 124 Ill. App. 3d at 694. “ ‘ “In contests over the validity of a
       will, where both sides[,] the executor on the one hand and the heirs or next of kin on the other[,]
       claim under and not adversely to the decedent, the assumption should prevail that the decedent
       would desire that the validity of his will should be determined in the fullest light of the
       facts.” ’ ” In re Estate of Wilson, 416 A.2d 228, 236 (D.C. 1980) (quoting In re Estate of
       Koenig, 78 N.W.2d 364, 369 (Minn. 1956), quoting Charles T. McCormick, Handbook of the
       Law of Evidence § 105, at 217 (1954)). See also E.S. Stephens, Waiver of Attorney-Client
       Privilege by Personal Representative or Heir of Deceased Client or by Guardian of
       Incompetent, 67 A.L.R. 2d 1268, § 1 (1959) (“[M]any courts considering the attorney-client
       privilege have said that in controversies between heirs, devisees, and personal representatives
       of a decedent, communications between the decedent and [the decedent’s] attorney were not
       privileged, because the proceedings were not adverse to the decedent or to the estate, whose
       interest was simply in ascertaining the truth. This rule has often been applied in will
       contests.”). Under the testamentary exception, information or evidence an attorney received
       from the decedent while assisting the decedent with estate planning would be admissible in a
       subsequent will contest. Lamb, 124 Ill. App. 3d at 694. We see no reason to regard the
       exception as inapplicable if a CPA rather than an attorney assisted the client with estate
       planning. We conclude that, in this will contest, there is a testamentary exception to the
       privilege in section 27. 225 ILCS 450/27 (West 2012).

¶ 47                            D. Alternatively, a Waiver of the Privilege
¶ 48       Brunton cites Continental Illinois, 360 Ill. at 458, in which the supreme court said: “An
       executor stands in the shoes of his testator with respect to his personal property, and his
       ownership of the property is but a continuation of the ownership of the decedent.” That is not
       quite the same as saying the executor succeeds to an evidentiary privilege held by the testator,
       but one could draw that inference, considering that the assertion or waiver of a privilege could
       affect the disposition of the testator’s personal property.
¶ 49       With respect to the attorney-client privilege, the common-law rule is as follows:
                   “The authorities recognize that the attorney-client privilege exists only in favor of
               the client, and they agree that at common law, under appropriate circumstances after
               the client’s death, the personal representative of his estate, and probably his heirs, may
               waive the privilege on behalf of the deceased. The appropriate circumstances are
               generally those under which a waiver would operate in the interest of the client, his
               estate, or persons claiming under him, and would not damage the decedent’s
               reputation.” Stephens, supra § 1.

                                                    -9-
¶ 50       We see no reason to treat the accountant-client privilege differently. The personal
       representative may waive the privilege in the interest of the estate or in the interest of persons
       claiming under the decedent. If an heir challenges the will by alleging undue influence, it is in
       the interest of the estate that “the validity of [the] will *** be determined in the fullest light of
       the facts.” (Internal quotation marks omitted.) Estate of Wilson, 416 A.2d at 236. By waiving
       the accountant-client privilege, a personal representative can benefit the estate by having the
       validity of the will determined in the fullest light of the facts. “Since the client could have
       waived the privilege to protect himself or to promote his interest, it is reasonable to conclude
       that, after his death, his personal representative stands in his shoes for the same purposes.” In
       re Estate of Colby, 723 N.Y.S.2d 631, 634 (N.Y. Sup. Ct. 2001).
¶ 51       The supreme court has held that the heirs of the decedent may waive the attorney-client
       privilege for the benefit of the estate. Fossler v. Schriber, 38 Ill. 173, 173-74 (1865). It follows
       that they, too, may waive the accountant-client privilege for the benefit of the estate.
¶ 52       In the trial court, respondents requested an order compelling Striegel to produce the estate
       planning documents that Brunton sought in her subpoenas. Robert Kruger and the other heirs
       have filed briefs with us, in which they urge us to affirm the trial court’s discovery order of
       April 11, 2013. Hence, the personal representative and the other heirs have waived the
       accountant-client privilege held by Helen and Gordon Kruger. See id.; Colby, 723 N.Y.S.2d at
       634; Stephens, supra § 1. This is another reason to affirm the trial court’s judgment, apart from
       the testamentary exception.

¶ 53                                     III. CONCLUSION
¶ 54     For the foregoing reasons, we affirm the trial court’s judgment in part and vacate it in part.
       We affirm the discovery order of April 11, 2013, but we vacate the finding of contempt.

¶ 55       Affirmed in part and vacated in part.




                                                    - 10 -